Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 03/24/2022, which has
been entered and made of record.  Claim 21,34 and 43 are amended. Claims 21-43 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    131
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    772
    media_image2.png
    Greyscale

	Examiner disagrees: Knibbeler teaches a method of adjusting images’ highlight areas (includes specular highlight) and shadow areas when the images are to presented on an HDR display. In Knibbeler, for an input image, if an area of the image is highlight area, the brightness of the highlight area is increased in order to be properly displayed on the HDR display; and if an area of the image is shadow regions, the shadow regions are adjusted using at least one of noise or tone curves in order to be properly displayed on the HDR display. However, Knibbeler does not explicitly teach the step of detecting the highlights and shadow areas for an input image. On the other hand, for a method of Knibbeler to be implemented in a computerized environment, there have to be an explicitly step to detect the different regions (highlight regions and shadow regions) in an image.  Petschnigg also provide a method of performing different actions for different regions (e.g. highlight regions). In Petschnigg, an explicitly detecting step is performed before performing different actions. When the Petschnigg is combined with Knibbeler, it is the specific detecting step of Petschnigg is combined with Knibbeler. It is not the different treatment performed on the highlight regions that are combined. 
	
Applicant argues: 

    PNG
    media_image3.png
    269
    841
    media_image3.png
    Greyscale

Examiner disagrees: This is not true. Examiner explained that Knibbeler teaches converting a sequence of LDR images to HDR images, wherein different toning adjustment are applied to dark areas and very bright areas for the input LDR image. However, Knibbeler does not explicitly teach how to find the different areas (detecting the hightlights and shadow areas). On the other hand, for a method of Knibbeler to be implemented in an computerized environment, there have to be an explicitly step to detect the different regions (highlight regions and shadow regions) in an image.  Petschnigg also provide a method of performing different actions for different regions (e.g. highlight regions). In Petschnigg, an explicitly detecting step is performed before performing different actions. One of ordinary skills in the art would have combined the specific detecting step into the method of Knibbeler. There is no hindsight involved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-29, 32-39, 42- 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knibbeler et al. (US 2014/0210847 A1) in view of Petschnigg et al. (US 2006/0008171 A1).
Regarding claim 21, Knibbeler teaches:
A method comprising: 
receiving an encoded video stream at a display device that is enabled for display using a first dynamic range format; ([0085]-[0086], “The audio visual content signal is then distributed to an image processing device 103 via a distribution path 105. The image processing device 103 may for example be a set-top box residing with a specific consumer of the content item, …The audio-visual content is encoded and distributed from the content provider apparatus 101 through a medium, which may e.g. consist of packaged medium or a communication medium. It then reaches a source device in the form of the image processing device 103 which comprises functionality for decoding and playing back the content. ” FIG. 1, 103 and 107. [0098], “Accordingly, the support of HDR in a content system typically requires some transformation or conversion between different luminance ranges. For example, if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed.”)
decoding, by the display device, the encoded video stream to obtain a plurality of video frames; ([0088], “The image processing device 103 is coupled to a display 107 via a communication path 109. The image processing device 103 generates a display signal representing the audiovisual content item. Thus, the source device streams the decoded content to a sink device, which may be a TV or another device which converts the digital signals to a physical representation.”)
determining, by the display device, that one or more of the plurality of video frames include data rendered using a second dynamic range; ([0098], “Accordingly, the support of HDR in a content system typically requires some transformation or conversion between different luminance ranges. For example, if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed.”)and 
in response to determining that one or more of the plurality of video frames include data rendered using the second dynamic range, converting, by the display device, the data from the second dynamic range to the first dynamic range format for presentation the display device, ([0098], “Accordingly, the support of HDR in a content system typically requires some transformation or conversion between different luminance ranges. For example, if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed.” [0103] “In the system of FIG. 1 the image processing device 103 comprises functionality for performing a luminance dynamic range transform on an image (or set of images, such as e.g. a video sequence) received from the content processing device 103 in order to increase the dynamic range thereof. In particular, the image processing device 103 receives an image from the content provider apparatus 101 then processes the image to generate a higher dynamic range image. Specifically, the received image may be an LDR image which is converted into an HDR image by applying the luminance dynamic range transform to increase the dynamic range. The transformed image can then be output to the display 107 being an HDR display thereby resulting in the originally received LDR image being converted into a rendered HDR image.”.) comprising: 
for highlights in the data, adjusting at least one of a size or brightness of one or more of the highlights for display using the first dynamic range format; and for shadow regions in the data, adjusting at least one of noise or tone curves corresponding to the shadow regions for display using the first dynamic range format. ([0159]-[0160], “When this image is to be presented on an HDR display of e.g. 4000 nits, it is often desirable that the light output for dark areas does not change substantially whereas the light output for bright areas should be increased very substantially. Thus, a very different relationship between (linear) luminance values and actual drive values are required. Specifically, a substantially improved image would have been generated for an HDR image if the mapping curve 703 of FIG. 7 had been used, i.e. if a higher gamma had been applied at the content side tone mapping. However, this higher mapping will on a 500 nits display result in images that appear to be too dark as illustrated in FIG. 9. In the system, the image processing device 103 is informed of the gamma value for the target display at the content side, and it can thus derive curve 701. Furthermore, the desired curve 703 is known as it depends on the display dynamic range for which the output image is generated (which e.g. may be provided to the image processing device 103 from the display 107 or may be assumed/predetermined). Thus, the image processing device 103 can apply a transformation to each pixel luminance value corresponding to the conversion from curve 701 to curve 703. In this way, the image processing device 103 can thus proceed to use the target display reference provided from the content provider apparatus 101 to apply a dynamic range transform which converts the generated output signal from one suitable for an LDR display to one suitable for an HDR display.” Knibbeler teaches converting a sequence of LDR images to HDR images, wherein different toning adjustment are applied to dark areas and very bright areas. Knibbeler also teaches by using this method, highlights and shadow details be better preserved on HDR displays [0008]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have explicitly modified the method of Knibbeler and substitute the dark areas and bight areas with the shadow areas and highlights area to obtain predictable results.) 
However, Knibbeler does not explicitly teach, but Petchnigg teaches:
detecting one or more of specular highlights or shadow regions in the data; upon detecting specular highlights in the data …,  upon detecting shadow regions in the data ([0105], “Referring now to FIG. 10, there is illustrated a flow chart of one methodology for flash shadow and specularity detection in accordance with the present invention.” FIG. 10 and 11 shows upon detecting the different regions, different methods are applied to acquire better images.)
Knibbeler teaches converting a sequence of LDR images to HDR images, wherein different toning adjustment are applied to dark areas and very bright areas. Knibbeler also teaches by using this method, highlights and shadow details be better preserved on HDR displays ([0008]) However, Knibbeler does not explicitly teach detecting the hightlights and shadow areas. Petchnigg, on the other hand, teaches a method of detecting specular hightlights and shadow areas and then applying different methods to adjust the different areas and improve image quality. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Knibbeler with the specific detecting teachings of Petchnigg to explicitly detect the different areas of an image, and then applied the different toning method Knibbeler to acquire high quality of HDR images. 


Regarding claim 22, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein adjusting the size of one or more of the specular highlights comprises reducing the size of at least some of the specular highlights. (This is a feature that is not selected in claim 21.)

Regarding claim 23, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein adjusting the brightness of one or more of the specular highlights comprises increasing the brightness of at least some of the specular highlights. (Knibbeler [0159] “When this image is to be presented on an HDR display of e.g. 4000 nits, it is often desirable that the light output for dark areas does not change substantially whereas the light output for bright areas should be increased very substantially.” Also [0185] and FIG. 12.)

Regarding claim 24, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein adjusting noise corresponding to the shadow regions comprises applying a noise reduction technique to the detected shadow regions to reduce an amount of the noise. (This is a feature that is not selected in claim 21.)


Regarding claim 25, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein adjusting tone curves corresponding to the shadow regions comprises adjusting one or more tone curves for tone mapping to deepen the shadow regions. (Knibbeler FIG. 7 shows that the output luminance value for input dark area is adjusted to even lower. )

Regarding claim 26, Knibbeler in view of Petchnigg teaches:
The method of claim 25, further comprising applying one or more non- linear tone curves to the data, wherein application of the one or more non-linear tone curves causes a reduction in noise in the shadow regions and an increase in contrast. (Knibbeler FIG. 7 [0159], “When this image is to be presented on an HDR display of e.g. 4000 nits, it is often desirable that the light output for dark areas does not change substantially whereas the light output for bright areas should be increased very substantially.” By lower the output luminance value for the dark area, the output noise is reduced. The tone curve of 703 is used to increase the contrast between the dark areas and the highlight areas.)

Regarding claim 27, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein adjusting tone curves corresponding to the shadow regions comprises: determining one or more metrics corresponding to an ambient environment associated with the display device; and selecting one or more tone curves based at least on the determined one or more metrics corresponding to the ambient environment.( Knibbeler [0180]-[0181], “As an example, the content creator may specify which tone mapping should be performed by the dynamic range processor 203 depending on the end-user display characteristics as illustrated in FIG. 11. In the example, the control data may specify a mapping for each of three areas corresponding to given values of the maximum luminance of the display (x-axis) and the ambient light incident on the display (and thus the reflections from the display--y-axis). Thus, in the specific example mapping 1 is used for low brightness displays in low ambient light environments. Mapping 1 may simply be a unity mapping, i.e. the received LDR image may be used directly. For a high maximum luminance (HDR) display in a relatively dark ambient environment (low screen reflections), mapping 2 may be used. Mapping 2 may perform a mapping which extends the bright luminances of the LDR image further while substantially maintaining the intensity for the darker segments. For a high maximum luminance (HDR) display in a relatively bright ambient environment (substantial screen reflections), mapping 3 may be used. Mapping 3 may perform a more aggressive mapping which not only extends the bright luminances of the LDR image but also brightens and increases contrast for the darker image areas.”)

Regarding claim 28, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein converting the data from the second dynamic range to the first dynamic range format further comprises: dividing one or more of the plurality of video frames into a plurality of regions; and for each of the plurality of regions, dynamically selecting one or more local tone curves. (Knibbeler [0184], “As a low complexity example, the dynamic range transform may simply apply a piecewise linear function to the input values of an LDR image to generate improved HDR values. Indeed, in many scenarios, a simple mapping consisting of two linear relationships as illustrated in FIG. 12 can be used.” As shown in FIG. 12, the dark areas use the first part of the linear curve function while the bright areas use the second part of the linear curve function.)

Regarding claim 29, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein converting the data from the second dynamic range to the first dynamic range format further comprises: detecting color transitions caused by color clipping in the data during an encoding process prior to transmission of the encoded video stream; (Knibbeler [0119], “For example, when converting content to be suitable for general consumer distribution, tone mapping is often performed to provide a desired output on a standard LDR display. This may be performed manually by color grading experts that balance many picture quality aspects to create the desired `look` for the storyline. This may involve balancing regional and local contrasts, sometimes even deliberately clipping pixels. Thus, typically the tone mapping at this stage is not merely a simple automated conversion but is typically a manual, subjective and often artistic conversion.”) and in response to detecting the color transitions, reconstructing correct colors corresponding to content in the data.( Knibbeler [0120]-[0121], “If the content were graded for an HDR target display rather than for an LDR target display, the outcome of the tone mapping would typically be very different. Thus, when merely rendering the video content encoded for an LDR display on a HDR display, the resulting images will differ substantially from the optimal image. Similarly, if an HDR optimized image is merely rendered on an LDR display, a significant perceived image quality reduction may occur. This issue is in the system of FIG. 1 addressed by the dynamic range transform being performed in the image processing device 103 but being based on information received preferably both from the content provider apparatus 101 and the display 107. In this way, the dynamic range transform (specifically a tone mapping algorithm) can be adapted to consider the characteristics of the tone mapping that was performed in the content provider apparatus 101 and to the specific luminance range of the display 107. Specifically, the tone mapping performed at the image processing device 103 can be dependent on the target display for which the tone mapping is performed at the content generation side. ”)

Regarding claim 32, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein converting the data to the first dynamic range format further comprises one or more of scaling, color space conversion, color gamut adjustment, chroma adjustment, luma adjustment, backlight adjustment, gamma correction, white point correction, black point correction, or spatio-temporal dithering.( Knibbeler [0152]-[0153], “In this example, tone mapping is represented by three successive processing steps: Clipping: Mapping of luma values in the low and high range to a limited number of output luma values. Expanding: Adapting the dynamic range to the desired luma dynamic range. Brightness: dapting. ” also [0151])

Regarding claim 33, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein the first dynamic range corresponds to a high dynamic range (HDR), and the second dynamic range corresponds to a standard dynamic range (SDR). (Knibbeler [0090], “The system of FIG. 1 is in some embodiments arranged to provide High Dynamic Range (HDR) video information to the display 107 and in other embodiments or scenarios is arranged to provide a Low Dynamic Range (LDR) image to the display 107. Further, in order to provide e.g. improved backwards compatibility, it may in some scenarios be able to provide both an LDR and an HDR image depending on the display on which it is displayed. Specifically, the system is able to communicate/distribute image signals relating to both LDR and HDR images.” [0098], “Accordingly, the support of HDR in a content system typically requires some transformation or conversion between different luminance ranges. For example, if an LDR image is received and should be presented on an HDR display, a conversion from LDR to HDR should be performed.”)

Regarding claim 34, Knibbeler in view of Petchnigg teaches:
Non-transitory computer-readable media storing instructions (Knibbeler [0367], “the control data may specify a brightness setting, clipping setting, or contrast setting that should be applied by the display 107. The image processing instruction may thus define a mandatory, voluntary or suggested operation that should be performed by the display 107 on the received display signal. This control data can thus allow the image processing device 103 to control some of the processing being performed by the display 107” Claim 29: “A storage medium”)that, when executed, are configured to cause one or more processors (Knibbeler [0396], “It will be appreciated that the above description for clarity has described embodiments of the invention with reference to different functional circuits, units and processors.”) to perform operations comprising:
The rest of claim 34 recites similar limitations of claim 21, thus are rejected using the same rationale.

Claim 35-39, 42 recite similar limitation of claim 22, 23, 24, 25+26, 29, 33 respectively, thus are rejected using the same rationale respectively.

Claim 43 recites similar limitations of claim 34, thus are rejected using the same rationale.

Claim 31, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knibbeler in view of Petschnigg further in view of Mori et al. (US 2013/0027609, A1).
Regarding claim 31, Knibbeler in view of Petchnigg teaches:
The method of claim 21, wherein converting the from the second dynamic range to the first dynamic range format (Knibbeler [0098], “Specifically, the received image may be an LDR image which is converted into an HDR image by applying the luminance dynamic range transform to increase the dynamic range.”) further 
However, Knibbeler in view of Petchnigg does not, but Mori teaches:
comprises converting the data from a first frame rate in the second dynamic range to the first dynamic range format using a second frame rate, the second frame rate being greater than the first frame rate, ([0021], “a conversion unit for converting first video data having a first frame rate to second video data having a second frame rate, wherein the second frame rate is "n" times as high as the first frame rate ("n" is an integer of two or larger);” Abstract: “Consequently, the frame rate converting process can be performed without causing a deterioration of a visual effect such as an HDR effect, and a viewing environment comfortable for the user can be realized.”) the method further comprising: generating one or more intermediate video frames between one or more of the plurality of video frames.([0023], “wherein, when the first video data is video data of two successive frame images having different brightnesses, the conversion unit performs a second frame rate converting process for converting the first video data to the second video data by outputting an i-th (i is an integer of one or larger) frame image and an i+1th frame image in the first video data in order at the second frame rate, and then, performing a process for generating two interpolation frame images respectively from a frame image pair made of the i-th frame image and the i+2th frame image of the first video data and a frame image pair of the i+1th frame image and the i+3th frame image of the first image data and outputting the two interpolation frame images n-1 times in order at the second frame rate.”)
Knibbeler in view of Petchnigg teaches converting a sequence of low dynamic range images to a sequence of high dynamic range images. Mori teaches that during this kind of converting process, the frame rate of low dynamic range is also changed and be converted to a higher frame rate; at the same time, intermediate images are generated. The purpose is to reduce the deterioration of a visual effect in HDR images, and acquire a viewing environment comfortable for the user can be realized.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Knibbeler in view of Petchnigg with the specific teachings of Mori to reduce the deterioration of a visual effect in HDR images, and acquire a viewing environment comfortable for the user can be realized.

Claim 41 recites similar limitations of claim 31, thus are rejected using the same rationale.

Allowable Subject Matter
Claims 30 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the reference on the records along or in combination teaches the limitations of “analyzing data values for input pixels in the data to determine a slope of brightness adjustment between an input video signal and the encoded video stream; and performing a non-linear extension from the first number of bits to the second number of bits using the slope, wherein the non-linear extension using the slope scales down brightness of content in the first dynamic range format without a corresponding reduction in contrast of the content.” Recited in claim 30 and similarly recited in claim 41. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611